Case 1:17-cv-02275-ILG-LB Document 42 Filed 11/07/18 Page 1 of 3 PageID #: 1695
 Case l:17-cv-02275-ILG-LB                                                    1 of 3

                                                                       IN CLERK'S OFFICE
                                                                 US DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                    ^             ' 2018      ^
                                                     X
 IMELDA ALCIVAR,                                         :       BROOKLYN OFFICE
                                       Plaintiff,
                                                             Case No.:l7-cv-2275 (ILG)(LB)
                  -against-

 ENHANCED RECOVERY COMPANY,

                                       Defendant.



                                                     X


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Imelda Alcivar, and Defendant, Enhanced Recovery Company, LLC, by and

 through their respective undersigned attorneys, hereby jointly stipulate to dismiss Plaintiffs

 claims, pursuant to Rule 41(a)(l)(A)(ii), Fed.R.Civ.P., as follows:

        1.      The Parties Jointly stipulate to dismissal, with prejudice, of all claims in the

 above-entitled action by Plaintiff against Defendant.

        2.      Defendant's stipulation to the dismissal of this matter is expressly conditioned on

 the Defendant being permitted to re-notice the Motion for Attorneys' Fees, as set forth in Docket

 Entries Nos. 38 and 33, and conditioned upon the Court's reservation of jurisdiction to consider

 and hear said motion.


        3.      Subject to the Court directing the Parties otherwise, the Parties further stipulate

 that, upon Defendant filing a Re-Notice of Motion for Attorneys' Fees, Defendant's previously

 filed Memorandum of Law in Support of Motion for Attorneys' Fees (Dkt. 33), and Plaintiffs

 previously filed Memorandum of Law in Opposition to Defendant Enhanced Recovery

 Company's Motion for Attorneys' Fees (Dkt. 37), shall serve as the initial briefing of the Parties
Case 1:17-cv-02275-ILG-LB Document 42 Filed 11/07/18 Page 2 of 3 PageID #: 1696
Case 1:17-cv-02275-ILG-LB Document 42 Filed 11/07/18 Page 3 of 3 PageID #: 1697
